Title: To Thomas Jefferson from William Short, 2 December 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam, Dec. 2. 1790.

Since my arrival here, I have written to you in date of the 25th. and 26th. ulto. One of these letters was sent through our bankers here, the other by the English packet. I write at present to inclose you a letter to the Secretary of the Treasury. As it is committed immediately to the hands of an American who sails immediately from this port for Boston, I have spoken without reserve on several subjects which I could not have ventured to have done if the letter had been committed to other hands or to the post. I take it for granted you will have a communication of it and therefore I say nothing to you respecting it.
I have no information from Paris of any thing having been yet decided concerning the tobacco—or whale-oil. Every thing seems to be quiet there at present. The ecclesiastical sales continue with uncommon success. The King has received the resignation of the Garde des Sceaux, and appointed in his place Duport du Tertre, an obscure advocate, who had been Lieutenant de Maire. He has been forward in the revolution and is brought in entirely by the Marquis de la fayette, who has been for some time trying to effect it. He hopes to do an agreeable thing to the people by bringing into high employment one of an inferior order, but I fear it will excite more envy than satisfaction.
The Austrian troops have taken possession without resistance of the town of Namur and the states have submitted. The Belgick army has retired towards Brussels. Genl. Schoenfeldt has resigned as well as a great number of other foreign officers. Every thing there is in confusion. The Congress and States of Brabant and Hainault seem to be in their agony and yet they excite the people to resist and promise them that their patriotism and exertions will be crowned with success. The Maréchal Bender is expected daily to march and take possession of Brussels which is the center of opposition. The Congress and States sent to him some days ago to ask a truce until the Emperor’s answer could be had to a resolve they had unanimously taken to proclaim his third son Grand Duke of la Belgique. It is not known whether the truce was granted, but it is not supposed by any body it will stop the march of the Austrian troops.—All the democratic party wish for their arrival and desire to accept the terms offered by the Emperor.
This country is marching a considerable number of troops to the frontiers of Brabant. The garrison of this place which has  not quitted it since its surrender to the Prussian troops are now under marching orders. It is not apprehended however that it is in consequence of any hostile designs.
We have here as yet no news of the opening of the English Parliament except the King’s speech, which you will certainly receive before this letter. Every thing seems to augur well for the Minister. I beg you to be assured of the sentiments of affectionate attachment with which I am, my dear Sir, your friend & servant,

W: Shorth

